The question involved here is one of purely statutory construction. Section 5195, Revised Codes, provides: "Whenever the council of any city or town shall deem it necessary to raise money by taxation, in excess of the levy now allowed by law, for any purpose for which said city or town is authorized to expend moneys raised by taxation in said city or town, it shall submit the question of such additional levy to the legal voters of such city or town who are taxpaying freeholders therein, either at the regular annual election held in said city or town, or at a special election called for that purpose by the council of such city or town; provided, however, that such additional levy shall not exceed five mills."
The power to levy any tax for garbage removal purposes is found in subdivision 7 of section 5039, Revised Codes of 1921, which provides, in part: "The city or town council has power: * * * 7. * * * to regulate the deposition and removal of ashes, garbage, or other offensive matter in any street, alley, or on public grounds or on any premises, and to provide for levying the cost of such removal as a special tax against the property from which such matter was deposited."
This method is exclusive. I think the rule of "express mention and implied exclusion" applies here, and that the legislature having expressly provided a means of raising revenue to pay the cost of removing garbage, any other method is excluded.
"When the tax gatherer puts his finger on the citizen, he must also put his finger on the law permitting it." (Leavell v.Blades, 237 Mo. 695, 141 S.W. 893, 894.) The taxing power is an exclusive legislative function. (Article XII, sec. 4, Constitution *Page 327 
of Montana; 61 C.J. 81.) There is no such thing as implied power to levy a tax. If it is not expressly granted by statute, the power does not exist. (State ex rel. Tillman v. DistrictCourt, 101 Mont. 176, 53 P.2d 107, 103 A.L.R. 376; State
v. Gehner, (Mo. Sup.) 280 S.W. 421; Commonwealth v. SafeDeposit  Trust Co., 155 Va. 452, 155 S.E. 895; Federal St. P.V. Pass. Ry. Co. v. City of Pittsburg, 226 Pa. 419,75 A. 662; Bohemian Distributing Co. v. City of Los Angeles,8 Cal. App. 2d 762, 48 P.2d 75; People v. Illinois Women'sAthletic Club, 360 Ill. 577, 196 N.E. 881.)
Revenue for garbage removal purposes has been expressly authorized by subdivision 7, section 5039, supra. The mode is exclusive and must be followed. When the defendant admitted that the city council made the levy, not on the property from which the garbage was removed, but on all the property within the corporate limits, it admitted an illegal act. The contention that plaintiff, by its motion for judgment on the pleadings, admitted certain facts pleaded by defendant's answer thereby raising an issue that could be determined only by the introduction of evidence, is without merit. For instance, if a proceeding were authorized by which defendant could have appeared ex parte in this action, and defendant could not put its finger on any statute authorizing the tax, it must necessarily be declared illegal and void. Hence, when defendant admitted the illegal method followed in making the levy, plaintiff's refusal to plead further was of no consequence. Defendant's admission established all that could have been established by the introduction of the most conclusive evidence, and receiving evidence would have been a useless act. Plaintiff had no remedy by appeal to the county board of equalization with a further appeal to the state board of equalization. The functions of boards of equalization are to equalize valuations of the property assessed, not to fix levies. (Art. XII, sec. 15, Constitution of Montana.)
The election authorized by the city council April 7, 1902, has no bearing here, as it was not held in compliance with any statutory provision, and, furthermore, all levies of the nature of *Page 328 
that in question must be provided for annually, preceded by an annual assessment. (Sec. 2002, Rev. Codes.)
The plaintiff's motion for judgment on the pleadings should have been granted.